Citation Nr: 0525811	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a bilateral ankle 
disability.  

4.  Entitlement to service connection for a left thumb 
disability.  

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

6.  Entitlement to service connection for ganglion cysts of 
the wrists.  

7.  Entitlement to service connection for a right elbow 
disability, claimed as cellulitis.  

8.  Entitlement to service connection for bilateral toe 
blisters.  

9.  Entitlement to service connection for an eyelid growth.  

10.  Entitlement to service connection for abdominal 
cellulitis.  

11.  Entitlement to service connection for headaches and 
backaches, claimed as secondary to a lumbar puncture.  

12.  Entitlement to service connection for insomnia, 
soreness, headaches, and flu-like symptoms as residuals of 
Betaseron medication.  

13.  Entitlement to service connection for residuals of 
asbestos exposure.  

14.  Entitlement to service connection for residuals of 
second-hand smoke exposure.  

15.  Entitlement to service connection for respiratory 
congestion.  

16.  Entitlement to service connection for a dental injury 
and periodontal disease.  

17.  Entitlement to service connection for a gastrointestinal 
disability.  

18.  Entitlement to service connection for hearing loss of 
the left ear.  

19.  Entitlement to a compensable initial rating for optic 
neuritis of the left eye.  

20.  Entitlement to a compensable initial rating for post-
operative residuals of an umbilical hernia.  

21.  Entitlement to a compensable initial rating for post-
operative repair of the anterior cruciate ligament, right 
knee.  




REPRESENTATION

Veteran represented by:	Georgia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to January 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to special adapted 
housing or a special housing adaptation grant.  She 
subsequently initiated and perfected an appeal of this 
decision.  

The issue of eligibility to special adapted housing will be 
the subject of this Board decision, and the remainder of the 
issues on appeal will be addressed in the REMAND portion of 
the decision below and will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran has been granted service connection for a 
total abdominal hysterectomy with bilateral oophorectomy, 
with a 50 percent rating; dysthymic disorder, with a 30 
percent rating; decreased sensation and spasticity, left 
lower extremity, secondary to multiple sclerosis, with a 20 
percent rating; neurogenic bladder with frequent urinary 
tract infections, with a 20 percent rating; Eustachian tube 
dysfunction, with a 10 percent rating; tinnitus, with a 10 
percent rating; adhesions of the omentum, bladder, and 
intestines to the uterus, with a 10 percent rating; decreased 
sensation, left side of face, secondary to multiple sclerosis 
with a 10 percent rating; left (minor) hand weakness, 
secondary to multiple sclerosis, with a 10 percent rating; 
right knee status post-operative repair of the anterior 
cruciate ligament, with a 10 percent rating; left eye optic 
neuritis secondary to multiple sclerosis, with a 
noncompensable rating, and; umbilical hernia, post-operative 
repair, with a noncompensable rating.  

3.  The medical evidence does not show that the veteran's 
service-connected disabilities so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  

4.  The medical evidence does not show that the veteran is 
blind in both eyes or that she has the anatomical loss or 
loss of use of both hands due to permanent and total service-
connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5107 
(West 2002); 38 C.F.R. §§ 3.809, 3.809a (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks eligibility to special adapted housing, 
and/or a special home adaptation grant.  To warrant the 
issuance of a certificate of eligibility for assistance in 
acquiring specially adapted housing, the evidence must 
establish permanent and total service-connected disability 
due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2004).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2004).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a(b) (2004).  

The relevant entitlement criteria set forth above permit the 
award of specially adapted housing when loss or loss of use 
of certain extremities, blindness, or permanent loss of 
vision of both eyes to the requisite degree is present in 
specified combinations.  In all cases, the physical 
impairments needed to satisfy the eligibility requirements 
must be due to service-connected disability.  

The veteran has been granted service connection for the 
following disabilities: a total abdominal hysterectomy with 
bilateral oophorectomy, with a 50 percent rating; dysthymic 
disorder, with a 30 percent rating; decreased sensation and 
spasticity, left lower extremity, secondary to multiple 
sclerosis, with a 20 percent rating; neurogenic bladder with 
frequent urinary tract infections, with a 20 percent rating; 
Eustachian tube dysfunction, with a 10 percent rating; 
tinnitus, with a 10 percent rating; adhesions of the omentum, 
bladder, and intestines to the uterus, with a 10 percent 
rating; decreased sensation, left side of face, secondary to 
multiple sclerosis with a 10 percent rating; left (minor) 
hand weakness, secondary to multiple sclerosis, with a 10 
percent rating; right knee status post-operative repair of 
the anterior cruciate ligament, with a 10 percent rating; 
left eye optic neuritis secondary to multiple sclerosis, with 
a noncompensable rating, and; umbilical hernia, post-
operative repair, with a noncompensable rating.  Her combined 
schedular rating is 90 percent, and she has been awarded a 
total disability rating based on individual unemployability.  

The evidence of record demonstrates that the veteran is able 
to walk on her own.  On initial VA general medical 
examination in July 2001, her gait was steady, without 
evidence of abnormality.  According to a June 2004 
neurological examination report, the veteran had mild 
weakness of the left lower extremity, but was able to walk 
independently.  She also stated she was able to drive.  The 
examiner observed her walking without aid, but in a slightly 
unstable manner.  She would probably benefit from use of a 
cane.  However, on VA aid and attendance examination one week 
later, the veteran arrived for examination using a cane, and 
stated she used a cane "at all times".  

On objective examination, she was ambulatory with her cane, 
but her gait was not antalgic.  The examiner questioned the 
veteran's need for a cane on permanent basis.  Based on this 
evidence, and the fact the veteran did not use a cane on 
examination earlier that same month, the Board finds the 
veteran does not require a cane or other assistance device 
for locomotion.  While she does have mild weakness of the 
left lower extremity secondary to her multiple sclerosis, and 
has also been awarded service connection for a right knee 
disability, the medical evidence suggests she is able to walk 
on her own, albeit slowly.  Therefore, the veteran does not 
meet the criteria found at 38 U.S.C.A. § 2101(a)(1) and (3) 
for eligibility for special adapted housing.  

The veteran does also not meet any of the criteria listed at 
38 U.S.C.A. § 2101(a)(2), as she does not have blindness in 
both eyes.  According to her most recent VA visual acuity 
examination, conducted in June 2004, she has at least 20/30 
vision or better in each eye.  Additionally, she has 
sufficient vision to safely operate a motor vehicle.  Because 
the veteran does not meet the specified criteria for special 
adapted housing, her claim must be denied.  

Finally, the evidence of record does not support a finding, 
and indeed, the veteran does not assert that she receives 
compensation from permanent and total disability which 1) is 
due to blindness in both eyes with 5/200 or less visual 
acuity or 2) includes the anatomical loss or loss of use of 
both hands.  In the absence of these specified disabilities, 
financial assistance in acquiring special home adaptations is 
not available to the veteran.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a (2004).  

In conclusion, the preponderance of the evidence is against 
the award of eligibility for special adapted housing or a 
special home adaptation grant, and the claim must therefore 
be denied.  As a preponderance of the evidence is against the 
claim on appeal, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 2004 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2001,  RO letters to the veteran notifying 
her of the VCAA, she has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that she must supply and the evidence that VA would attempt 
to obtain.  The veteran has reported that she receives 
medical care at the VA medical centers in Pensacola, FL, and 
these records were obtained.  Military medical treatment 
records have also been obtained.  No private medical records 
have been obtained, as no such evidence has been indicated by 
the veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, she has been afforded 
recent VA medical examinations in conjunction with her claim; 
for these reasons, her appeal is ready to be considered on 
the merits.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in April 2003, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that she must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  

Finally, the veteran's claim was adjudicated on several 
occasions, most recently in December 2004, in light of the 
additional development performed subsequent to April 2003.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA) and 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.  


REMAND

In its October 2001 rating decision, the RO considered 
multiple issues claimed by the veteran.  In December 2001, 
she filed a written statement characterized as "my notice of 
disagreement" and listing the following issues which were 
considered by the RO in October 2001: service connection for 
a left knee disability; service connection for a bilateral 
ankle disability; service connection for a left thumb 
disability; service connection for bilateral carpal tunnel 
syndrome; service connection for ganglion cysts of the 
wrists; service connection for a right elbow disability, 
claimed as cellulitis; service connection for bilateral toe 
blisters; service connection for an eyelid growth; service 
connection for abdominal cellulitis; service connection for 
headaches and backaches, claimed as secondary to a lumbar 
puncture; service connection for insomnia, soreness, 
headaches, and flu-like symptoms as residuals of Betaseron 
medication; service connection for residuals of asbestos 
exposure; service connection for residuals of second-hand 
smoke exposure; service connection for respiratory 
congestion; service connection for dental injury and 
periodontal disease; service connection for a 
gastrointestinal disability; service connection for hearing 
loss of the left ear; a compensable initial rating for optic 
neuritis of the left eye; a compensable initial rating for 
post-operative residuals of an umbilical hernia, and; a 
compensable initial rating for post-operative repair of the 
anterior cruciate ligament, right knee.  

Because this statement was received within a year of the 
October 2001 rating decision and was clearly characterized by 
the veteran as "my notice of disagreement", it is accepted 
by the Board as a timely Notice of Disagreement.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2004); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute an NOD under the law.), rev'd sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 
C.F.R.  § 20.201 properly implemented 38 U.S.C. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task).  
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).

Accordingly, because a timely Notice of Disagreement 
regarding these issues has been submitted, a remand is 
required in order for the RO to provide the veteran a 
Statement of the Case.  

The U.S. Court of Appeals for Veterans Claims held in 
Manlincon v. West, 12 Vet. App. 238 (1999), that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See also 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  Thereafter, the veteran must 
submit a timely substantive appeal in order for these issues 
to be perfected for appeal to the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002).  

Therefore, in light of the above, this issue is remanded for 
the following additional development:

The RO should provide the veteran and her 
representative a Statement of the Case 
regarding the following issues: 
service connection for a left knee 
disability; 
service connection for a bilateral ankle 
disability; 
service connection for a left thumb 
disability; 
service connection for bilateral carpal 
tunnel syndrome; 
service connection for ganglion cysts of the 
wrists; 
service connection for a right elbow 
disability, claimed as cellulitis; service 
connection for bilateral toe blisters; 
service connection for an eyelid growth; 
service connection for abdominal cellulitis; 
service connection for headaches and 
backaches, claimed as secondary to a lumbar 
puncture; service connection for insomnia, 
soreness, headaches, and flu-like symptoms as 
residuals of Betaseron medication; service 
connection for residuals of asbestos 
exposure; service connection for residuals of 
second-hand smoke exposure; 
service connection for respiratory 
congestion; 
service connection for dental injury and 
periodontal disease; 
service connection for a gastrointestinal 
disability; 
service connection for hearing loss of the 
left ear; 
a compensable initial rating for optic 
neuritis of the left eye; 
a compensable initial rating for post-
operative residuals of an umbilical hernia, 
and; a compensable initial rating for post-
operative repair of the anterior cruciate 
ligament, right knee.  

The veteran and her representative are hereby 
notified that, following the receipt of the 
Statement of the Case concerning these 
issues, a timely substantive appeal must be 
filed if appellate review by the Board is 
desired.  If and only if a timely substantive 
appeal is filed should these issues be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


